t c memo united_states tax_court stephen d pahl and louise a pahl petitioners v commissioner of internal revenue respondent docket no filed date petitioner husband p an attorney claims that he was not a shareholder in an s_corporation organized for the practice of law p did not report any of the income and other items of the s_corporation he also received an item of nonemployee compensation from the s_corporation which he claimed he did report held p was a shareholder of the s_corporation for the taxable_year in issue and must report his pro_rata share of the income and other items of the s_corporation held further p failed to report the nonemployee compensation held further r’s imposition of an accuracy- related penalty for negligence under sec_6662 i r c is sustained stephen d pahl for petitioners alan d hill for respondent memorandum findings_of_fact and opinion halpern judge for petitioners’ taxable calender year respondent determined a deficiency in petitioners’ federal_income_tax liability of dollar_figure and an accuracy-related_penalty of dollar_figure the issues remaining for decision are whether during petitioner husband was a shareholder in an s_corporation so that petitioners are required to report his pro_rata share of the corporation’s income and certain other items whether petitioners failed to report dollar_figure of nonemployee compensation received by petitioner husband from the s_corporation in and whether petitioners were negligent in filing their return unless otherwise noted all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure introduction findings_of_fact petitioners are husband and wife who for made a joint_return of federal_income_tax liability petitioners resided in los altos hills california at the time the petition in this case was filed petitioner husband hereafter petitioner is an attorney and member of the california bar niesar pahl niesar pahl cecchini gosselin a professional_corporation niesar pahl a california corporation was organized in date niesar pahl was organized for the practice of law on date niesar pahl filed an election with the internal_revenue_service to be treated as an s_corporation for federal_income_tax purposes during and at all other times here relevant niesar pahl’s election to be treated as an s_corporation remained effective for niesar pahl computed its taxable_income on the basis of a calender year niesar pahl was known as niesar pahl cecchini gosselin a professional_corporation only from date until sometime after date immediately prior to that period niesar pahl was known as niesar cecchini and its only shareholders were gerald v niesar and garrett l cecchini after that period niesar pahl changed its name back to niesar cecchini petitioner’s association with niesar pahl prior to date petitioner was not associated with niesar pahl sometime prior to date petitioner and another lawyer thomas gosselin gosselin agreed to become shareholders officers and directors of niesar pahl as of date petitioner and gosselin each agreed to become 25-percent shareholders of the firm by purchasing big_number shares of stock in niesar pahl each agreed to pay one-quarter of the audited book_value of the firm for his shares a meeting of the board_of directors of niesar pahl the board was held on date the august meeting at the august meeting the board determined and resolved the following as evidenced in the minutes of the august meeting whereas this board_of directors has determined that the issuance of additional stock in the corporation would benefit the corporation and whereas this board has determined that thomas m gosselin and stephen d pahl are suitable shareholders whose participation would benefit the corporation and each is an active member of the california bar and now therefore be it resolved that the corporation shall issue and sell to each of thomas m gosselin and stephen d pahl one thousand big_number shares of common_stock such action to take effect on date and further resolved that the price to be paid_by messrs pahl and gosselin for such shares shall be determined by an audit of this corporation’s balance_sheet as at date and further resolved that each of messrs pahl and gosselin shall pay in cash the amount equal to one-quarter of the net_worth of the corporation as determined by reference to such audited balance_sheet as at date as and for the total purchase_price of said purchasers’ sic shares of common_stock at the august meeting the board also elected petitioner a director of niesar pahl effective date and authorized petitioner to negotiate an extension of credit to niesar pahl of dollar_figure from silicon valley bank the bank and to sign notes agreements or other documents as necessary to secure such credit petitioner’s noncompliance with the agreement failure to issue shares petitioner never paid the price called for in his agreement to purchase shares of niesar pahl and as set forth in the above-quoted resolutions of the board niesar pahl never issued any shares to petitioner moreover niesar pahl never issued any shares to gosselin or gerald v niesar state filings on date niesar pahl filed a certificate of amendment of articles of incorporation the certificate of amendment with the secretary of state of the state of california thereby the name of the corporation was changed to niesar pahl cecchini gosselin a professional_corporation a declaration of garrett l cecchini president accompanying the certificate of amendment executed under penalty of perjury and dated date states that petitioner is a shareholder director officer and employee of niesar pahl a guarantee accompanies the certificate of amendment and guarantees payment by niesar pahl of claims by clients for errors or omissions arising out of the practice of law that guarantee is dated date and is signed by petitioner as a shareholder of niesar pahl petitioner’s tenure with niesar pahl on or about date petitioner commenced employment with niesar pahl shortly thereafter petitioner became president managing partner and chief financial officer of niesar pahl petitioner’s duties among other things included supervising niesar pahl’s billing and payment procedures establishing bank accounts hiring and firing employees and attending to the line of credit with the bank petitioner provided his own property as security for the line of credit with the bank no other employees of niesar pahl who were not shareholders received a compensation package equivalent to what petitioner received among other items of compensation petitioner received an annual salary of dollar_figure and an automobile allowance of dollar_figure the automobile allowance petitioner’s receipt of the automobile allowance for is reflected on a form 1099-misc miscellaneous income the form_1099 issued to petitioner for by niesar pahl and showing nonemployee compensation of dollar_figure petitioner’s disassociation from niesar pahl on date petitioner and gosselin left niesar pahl petitioner and gosselin departed pursuant to an agreement the separation agreement pursuant to the separation agreement niesar pahl transferred to petitioner and gosselin furniture and equipment with an agreed value of dollar_figure and assigned accounts_receivable to them in the amount of dollar_figure in consideration thereof among other things pahl and gosselin assumed niesar pahl’s credit line with the bank in the amount of dollar_figure agreed that the date employee payroll of dollar_figure would be funded from the credit line and assumed certain accounts_payable in the amount of dollar_figure niesar pahl’s return for niesar pahl filed form_1120s u s income_tax return for an s_corporation niesar pahl return attached to the niesar pahl return are four schedules k-1 shareholder’s share of income credits deductions etc one of those schedules k-1 identifies petitioner as a shareholder the petitioner k-1 and sets forth that petitioner’s pro_rata share of certain items is as follows dollar_figure of ordinary_income from trade_or_business activities dollar_figure of interest and dollar_figure of charitable_contributions petitioners’ return petitioners made their joint_return of income_tax_liability for on form_1040 u s individual_income_tax_return petitioners’ return petitioners’ return fails to include any of the items set forth on the petitioner k-1 petitioners’ return was prepared by a paid tax_return_preparer clifford fenske jr opinion i introduction we must decide three issues first we must decide whether during petitioner husband petitioner an attorney was a shareholder in niesar pahl cecchini gosselin a professional_corporation niesar pahl a california corporation providing legal services if he was a shareholder in niesar pahl then petitioners must take account of petitioner’s pro_rata share of niesar pahl’s income and certain other items second we must determine whether petitioners failed to report an automobile allowance in the amount of dollar_figure received by petitioner from niesar pahl in third we must decide whether in failing to report such automobile allowance petitioners were negligent ii was petitioner a shareholder in niesar pahl sec_1366 requires a shareholder of an s_corporation to include in his gross_income his pro_rata share of the corporation’s items of income and deduction a shareholder of an s_corporation must include those items in his gross_income in his taxable_year in which the taxable_year of the s_corporation ends sec_1366 courts look to beneficial_ownership and not merely to legal_title in order to determine whether a taxpayer is a shareholder of a corporation for federal_income_tax purposes taxation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid 435_us_561 quoting 281_us_376 we have described in the following terms the inquiry necessary to determine whether by purchase an individual has become the owner of shares of stock of a corporation a court must consider not only when the bare_legal_title passed but also when the benefits and burdens of the property or the incidents_of_ownership were acquired or disposed of in a closed transaction in deciding the question the court looks to that party to the transaction who has the greatest number of attributes of ownership a court should look to practicalities disregarding merely formal and not useful rights and attributes if it is found from all the facts and surrounding circumstances that the parties intended an agreement to result in the sale of property and the agreement transfers substantially_all the accouterments of ownership the transaction will be treated as a sale even though the parties intended the legal_title should not pass until later since courts cannot successfully conjecture as to the subjective intent of the parties the objective evidence of intent provided by the parties’ overt acts must be relied upon 55_tc_866 citations omitted affd 457_f2d_1165 5th cir although the tax consequences of owning shares of stock in an s_corporation are quite different than the tax consequences of owning shares of stock in a corporation subject_to tax under subchapter_c of the internal_revenue_code we must still look to beneficial_ownership in order to determine whether a taxpayer is a shareholder of an s_corporation 47_tc_218 our conclusion that beneficial_ownership of the stock as opposed to technical legal_title thereto is critical in determining who is a shareholder of an s_corporation is supported by the general legislative purpose underlying subchapter_s affd 391_f2d_930 5th cir fn ref omitted petitioners’ argument is straightforward unless and until petitioner paid for his stock his agreement with niesar pahl was executory since he never paid for his stock he never became a shareholder since he never was a shareholder he need not report a pro_rata share of niesar pahl’s income and other items we have found that petitioner neither made the payment contemplated in his agreement to become a shareholder of niesar pahl nor did he receive any shares of the corporation to that extent the terms of his agreement with niesar pahl remained unperformed nevertheless petitioners concede there is no question that one can own an interest in a corporation without holding any physical evidence thereof 209_us_365 petitioners also concede that one can own shares in a corporation before they are fully paid for whether pahl acquired sufficient rights of ownership to make him the owner of the stock depended upon the intent of the parties as evidenced by their contract while it is no doubt true that payment may be a precondition to obtaining ownership of shares in some circumstances see eg 6_tc_1166 contract to purchase shares executory until delivery of shares and payment therefor long-term_capital_gains period did not start to run until delivery affd 162_f2d_199 3d cir we do not believe that was the case here clearly niesar pahl did not treat payment as a precondition to petitioner’s becoming a shareholder the corporation caused its name to be changed to niesar pahl cecchini gosselin a professional_corporation the certificate of amendment filed with the california secretary of state has attached to it a declaration by garrett l cecchini president of niesar pahl which recites that petitioner is a shareholder on a schedule at trial petitioners objected to respondent’s exhibit o which consists of the certificate of amendment and two attachments the declaration of garrett l cecchini and the guarantee signed by petitioner the guarantee we overruled that objection but petitioners renew their objection on brief because of the importance petitioners attach to their objection we shall elaborate on our reasons for overruling petitioners’ objection petitioners’ objection is based on the grounds of best evidence petitioners claim that at trial respondent promised to provide an original or certified copy of exhibit o and failed to do so we have examined the transcript of the trial and although we did hold the record open so that respondent could submit certain documents we cannot conclude that respondent promised to submit an original or certified copy of exhibit o in any event we do not believe that an original or certified copy is necessary to satisfy the federal rules of evidence we need not be concerned with fed r evid which deals with public records respondent is not attempting to establish the contents of the certificate of amendment as a public record but rather she is trying to prove the contents of the certificate of amendment and attached documents regardless of whether or not they are public records the rationale behind fed r evid is inapplicable and the rule does not apply 5_f3d_1328 9th cir exhibit o was proffered to prove that petitioner was a shareholder of niesar pahl fed r evid provides that a duplicate is admissible to the same extent as an original unless a genuine question is raised as to the authenticity of the original or in the circumstances it would be unfair to admit the duplicate in lieu of the original at trial petitioner as much as alleged that his signature had been forged to the guarantee nevertheless gerald v niesar niesar secretary of niesar pahl testified that he prepared the guarantee watched petitioner sign it and recognized his signature fed r evid b and provides that a document can be authenticated by the testimony of a witness with knowledge and nonexpert testimony is sufficient as to the genuiness of handwriting although a coworker may testify as to the handwriting of an employee if he had the opportunity to observe it 964_f2d_650 7th cir we need not concern ourselves with niesar’s familiarity with petitioner’s signature continued the petitioner k-1 attached to the niesar pahl return petitioner is identified as a shareholder of the corporation petitioner is likewise identified as a shareholder on a schedule_k-1 attached to niesar pahl’s income_tax return petitioner’s compensation package resembled that of a shareholder-employee not a nonshareholder-employee niesar pahl was engaged in a service business the practice of law and as law firms go it was not particularly large petitioner’s positions as president managing partner and chief financial officer strike us as typical of an owner partner or principal rather than as a mere employee indeed the minutes of the august meeting of the board_of niesar pahl state that the corporation shall issue and sell to petitioner one thousand big_number shares of common_stock such action to take effect on date emphasis added there is no explicit date for satisfaction of the price term the price to be paid_by petitioner for such shares shall be determined by an audit of the corporation’s balance_sheet as at date and petitioner shall pay in cash the amount equal to one-quarter of the net_worth of the corporation as determined by reference to such audited balance_sheet as at date as and for the total purchase_price of said purchasers’ sic shares of common_stock continued since niesar testified that he actually saw pahl sign the guarantee we disbelieve petitioner’s testimony to the contrary the requirements of fed r evid are met and exhibit o was properly received into evidence apparently the board understood that petitioner would become a shareholder on date and would pay for his shares when the price could be determined by an audit of the corporation’s balance_sheet as of date while it is true that no shares were issued to petitioner on date we do not find that dispositive there is no evidence that niesar pahl ever issued shares to any shareholder we believe that the board intended petitioner to become a shareholder of niesar pahl on date notwithstanding that he may not have then paid for his shares petitioner’s testimony that he was not a shareholder of niesar pahl was unconvincing petitioner’s actions were those of an owner at all times during his tenure with niesar pahl moreover the guarantee that accompanied the certificate of amendment filed when niesar pahl changed its name is signed by petitioner as a shareholder we are convinced that petitioner understood and intended that he would become a shareholder of niesar pahl on or about date we find that petitioner became a shareholder of niesar pahl on or about date and remained a shareholder until he left niesar pahl on date petitioners have not argued that if we find that petitioner was a shareholder of niesar pahl during respondent erred in increasing petitioners’ income on account thereof in the amounts set forth in respondent’s notice_of_deficiency accordingly we sustain respondent’s determination_of_a_deficiency to the extent attributable to petitioner’s pro_rata share of the income and other items of niesar pahl for iii automobile allowance respondent determined a deficiency based in part on her adjustment increasing petitioners’ gross_income on account of the omission of nonemployee compensation of dollar_figure received by petitioner from niesar pahl petitioner did receive dollar_figure from niesar pahl as an automobile allowance which amount is reflected on the form_1099 issued to petitioner by niesar pahl the automobile allowance is the nonemployee compensation in question petitioner testified that the automobile allowance is reflected on schedule c profit or loss from business schedule c attached to petitioners’ return petitioner’s testimony was unconvincing schedule c states that it relates to attorney legal service-leasing and it shows gross_receipts of dollar_figure we fail to see the connection between the automobile allowance and any attorney legal service-leasing business of petitioner’s petitioners’ return was prepared by a paid tax_return_preparer clifford fenske jr petitioners neither called mr fenske to testify nor showed that he was unavailable to testify mr fenske may have had working papers or other knowledge that would have explained the nature of the gross_receipts of dollar_figure reported on schedule c we infer from his failure to testify that his testimony would have been negative to petitioner 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir we find that petitioner omitted the automobile allowance in the amount of dollar_figure from the petitioners’ return and we sustain respondent’s determination_of_a_deficiency to the extent that it relates to such omission iv negligence sec_6662 provides for an accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations respondent determined a sec_6662 penalty against petitioners for their negligence in omitting from gross_income the nonemployee compensation discussed above negligence has been defined as the failure to exercise the due care of a reasonable and ordinarily prudent person under like circumstances 85_tc_934 in the petition petitioners assign error to respondent’s determination of a sec_6662 penalty however petitioners do not aver any specific facts in support of their assignment of error on brief petitioners propose no findings_of_fact specifically relating to the penalty nor do they set forth any arguments with regard thereto we assume that in defense to respondent’s determination of a penalty petitioners rely exclusively on the assumption that we shall determine no deficiency with respect to the item of nonemployee compensation we have determined such a deficiency petitioners have failed to prove that they were not negligent in omitting the nonemployee compensation from gross_income rule a respondent’s determination of a sec_6662 penalty is therefore sustained decision will be entered for respondent
